              Case 2:15-cr-00124-KJM Document 247 Filed 09/17/20 Page 1 of 1



 1

 2

 3

 4

 5                   IN THE UNITED STATES DISTRICT COURT
 6                FOR THE EASTERN DISTRICT OF CALIFORNIA
 7

 8 UNITED STATES OF AMERICA,                     CASE NO.: 15-cr-00124 KJM
 9                        Plaintiff,             ORDER TO REDACT PARTS OF
10                                               EXHIBITS TO MOTION FOR
        v.                                       COMPASSIONATE RELEASE
11

12 EPATI MALAUULU,

13                        Defendant.
14

15

16
             GOOD CAUSE APPEARING, Petitioner Epati Malauupu’s request to redact portions of
17 his Motion for Compassionate Release, namely, Exhibits L at 310-314 is GRANTED.

18
     Dated: September 16, 2020
19

20

21

22

23

24

25

26

27

28
